NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0269n.06

                                        Case No. 20-4261

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                                                                  FILED
                                                                             Jun 03, 2021
UNITED STATES OF AMERICA,                            )
                                                                         DEBORAH S. HUNT, Clerk
                                                     )
       Plaintiff-Appellee,
                                                     )
                                                     )        ON APPEAL FROM THE UNITED
v.
                                                     )        STATES DISTRICT COURT FOR
                                                     )        THE NORTHERN DISTRICT OF
BRIAN SINGLETON,
                                                     )        OHIO
       Defendant-Appellant.                          )


       BEFORE: STRANCH, BUSH, and READLER, Circuit Judges.

       CHAD A. READLER, Circuit Judge.                   In its order denying federal inmate Brian

Singleton’s motion for compassionate release, the district court identified a number of grounds

that counseled against Singleton’s request, including his “three previous state court conviction[s]

for drug trafficking.” That latter observation, however, overstated by one conviction Singleton’s

drug-trafficking history.     On appeal, Singleton argues that this factual error warrants

reconsideration of his motion by the district court. Viewing the record as a whole, we disagree,

and thus affirm.

                                                I.

       In December 2014, Singleton pleaded guilty to one count of conspiracy to distribute and

possess with the intent to distribute heroin, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and

846. The district court sentenced Singleton to 140 months’ imprisonment, to run concurrently
Case No. 20-4261, United States v. Singleton


with a state sentence he was already serving. With credit for time served, Singleton is scheduled

to be released from prison in February 2025.

       Following the onset of the COVID-19 pandemic, Singleton filed a motion for

compassionate release in accordance with 18 U.S.C. § 3582(c)(1)(A). In response, the government

conceded that Singleton’s medical conditions—type II diabetes and obesity—qualified as

“extraordinary and compelling reasons” to justify his release, but nonetheless opposed Singleton’s

motion on the basis that the 18 U.S.C. § 3553(a) factors “strongly disfavor[ed] a sentence

reduction.”   Among the reasons the government cited for denying relief were Singleton’s

participation in a multi-year drug-trafficking conspiracy while on post-release control; his previous

convictions for drug trafficking, assault on a police officer, and possession of firearms; and that

the length of his sentence reflects the seriousness of his offense, particularly in light of the

“epidemic” of drug and opiate abuse in northern Ohio.

       In a written order, the district court denied Singleton’s motion. The court acknowledged

that Singleton’s medical conditions “marginally increase[] his risk of complications if he contracts

COVID-19.” But the court “agree[d] with the Government that the § 3553 factors do not support

compassionate release.” Singleton, the court observed, “was a higher-level participant in [a] drug

trafficking conspiracy that involved a large quantity of drugs,” and “has three previous state court

conviction[s] for drug trafficking.” See 18 U.S.C. § 3553(a)(1). The court also was “not convinced

that Singleton would not be a danger to the public or that releasing Singleton now would provide

just punishment and reflect the seriousness of the offense for which he is currently incarcerated.”

See id. § 3553(a)(2).




                                                 2
Case No. 20-4261, United States v. Singleton


                                                  II.

       By statute, a district court may grant an inmate’s motion for compassionate release if it

finds that (1) “extraordinary and compelling reasons” warrant a sentence reduction; (2) “such a

reduction is consistent with applicable policy statements issued by the Sentencing Commission”;

and (3) the § 3553(a) sentencing factors, to the extent they apply, support a reduction. 18 U.S.C.

§ 3582(c)(1)(A); see United States v. Wright, 991 F.3d 717, 718 (6th Cir. 2021). We recently held,

however, that the current policy statement concerning compassionate release, U.S.S.G. § 1B1.13,

is inapplicable to motions filed by inmates, which leaves Singleton with only two “prerequisites”

to satisfy. United States v. Elias, 984 F.3d 516, 518–19 (6th Cir. 2021); see also United States v.

Hampton, 985 F.3d 530, 531 (6th Cir. 2021). If either of the remaining “prerequisites” are

“lacking,” his motion fails. Elias, 984 F.3d at 519.

       The district court denied Singleton’s motion on the ground that the § 3553(a) factors did

not support a sentence reduction. Singleton alleges just one flaw in that analysis: the district court

stated that Singleton had three prior drug-trafficking convictions when the Presentence

Investigation Report indicated that he had only two (a misstatement the government does not

contest). According to Singleton, this “clearly erroneous factual finding” requires remand. We

review the district court’s determination for an abuse of discretion. United States v. Ruffin,

978 F.3d 1000, 1005 (6th Cir. 2020).

       All agree that the district court miscounted Singleton’s prior drug-trafficking convictions.

A factual mistake of that sort, however, does not amount to a per se abuse of discretion. Rather, a

district court abuses its discretion only when it “relies on clearly erroneous findings of fact.” Elias,

984 F.3d at 520 (emphasis added) (quoting United States v. Flowers, 963 F.3d 492, 497 (6th Cir.

2020)); see also United States v. Lebron, --- F. App’x ---, 2021 WL 1103625, at *3 (6th Cir. Mar.



                                                   3
Case No. 20-4261, United States v. Singleton


23, 2021) (declining to remand despite the district court’s misstatement about where the defendant

was imprisoned because the court “did not rely on” the facility’s conditions in its analysis).

          We have not fully articulated how to measure whether a district court “relied” on erroneous

information in deciding a motion for compassionate release. We have done so, however, in the

sentencing context—a helpful guide here in that we evaluate a district court’s sentencing and

compassionate release/sentence reduction decisions under similar standards. See United States v.

Adams, 873 F.3d 512, 518 (6th Cir. 2017) (explaining that a “district court abuse[s] its discretion

only if it base[s] the defendant’s sentence on . . . erroneous information” (emphasis added)). To

determine whether a district court relied upon a factual error at sentencing, we ask whether “the

sentence might have been different in the absence of that information,” which involves considering

if “the information in question appears to have been an important factor in determining the

sentence.” Id. (cleaned up) (quoting United States v. Wilson, 614 F.3d 219, 224 n.3 (6th Cir.

2010)).

          Following that lead, we do not believe the district court would have reached a different

conclusion had it correctly counted Singleton’s drug-trafficking convictions. When viewed

against the entirety of the district court’s § 3553(a) analysis and the record, the court’s error was

not an “important factor” in its conclusion. Id.; see Ruffin, 978 F.3d at 1008 (explaining that “a

district court does not abuse its discretion in denying a sentence reduction as long as ‘the record

as a whole satisfies us that it considered the parties’ arguments and had a reasoned basis for

exercising its own legal decisionmaking authority’” (cleaned up) (quoting Chavez-Meza v. United

States, 138 S. Ct. 1959, 1967 (2018))). The district court, as it acknowledged during Singleton’s

original sentencing hearing (conducted by the same judge who denied Singleton’s compassionate-

release motion), was aware of Singleton’s “relatively terrible past record,” which it found to be



                                                   4
Case No. 20-4261, United States v. Singleton


“worrisome.” See Elias, 984 F.3d at 520 (explaining that our review of a district court’s § 3553(a)

analysis “examines the entire sentencing record, ‘including the records from the original

sentencing . . . and the final compassionate release decision’” (quoting United States v. Jones, 980

F.3d 1098, 1112 (6th Cir. 2020))); see also United States v. Keefer, 832 F. App’x 359, 363 (6th

Cir. 2020) (noting that it is “common” for a district court to have already “considered and balanced

the § 3553(a) factors the first time around at the original sentencing”). During Singleton’s

sentencing hearing, the district court provided a fulsome analysis, including a description of

Singleton’s role as an upper-level participant in a drug-trafficking conspiracy involving large

quantities of drugs, characteristics of Singleton’s prior offenses, and information about his

personal background. There is no indication that the district court, during the hearing, miscounted

the number of Singleton’s previous drug-trafficking convictions; the parties did not mention them,

and Singleton did not object to the portion of the Presentence Investigation Report listing them.

And in its order here, the district court, in addition to citing Singleton’s previous drug-trafficking

convictions, similarly explained its conclusions about Singleton’s role in the conspiracy, that he

could endanger the public if released early, and that a sentence reduction would not “provide just

punishment” or “reflect the seriousness” of his most recent crime. For all these reasons, the court

concluded, the § 3553(a) factors did not support compassionate release.

       Those aspects of Singleton’s case resemble United States v. Austin, where we affirmed a

denial of compassionate release even though the district court erroneously stated that Austin had

served only two (rather than five) years of his sentence. 825 F. App’x 324, 326–27 (6th Cir. 2020)

(order) (taking a “deferential” view of the district court’s balancing of the § 3553(a) factors and

finding no abuse of discretion in the court’s denial of compassionate release). Just as that mistake

did “not undermine the district court’s broader point that Austin had served only a fraction of his



                                                  5
Case No. 20-4261, United States v. Singleton


sentence,” the district court’s error here did not “undermine” its “broader point” that Singleton had

multiple prior drug-trafficking convictions, which it considered to weigh against his release. Id.

at 326. To the same end is United States v. Tahir, No. 20-1971, 2021 WL 1390388 (6th Cir. Mar.

31, 2021) (order). There, the district court incorrectly identified by approximately five months the

date on which Tahir began to serve his sentence. Id. at *2 n.1. “But that difference,” we explained,

“[did] not undermine any of the district court’s other factual determinations, and nothing in the

record suggest[ed] that the slight discrepancy had any impact on the district court’s analysis.” Id.

(finding no abuse of discretion and affirming the denial of Tahir’s motion for compassionate

release). As in Tahir, the district court’s miscounting of Singleton’s prior convictions was minor

when considered against the broader record. See id. Nor does Singleton point to any evidence

that the district court’s mistake “had any impact on [its] analysis.” Id.

       For these reasons, this case is unlike United States v. Sinks, No. 20-6135, 2021 WL 237621

(6th Cir. Jan. 5, 2021) (order). There, we vacated and remanded an order denying compassionate

release because the district court incorrectly calculated the amount of time Sinks had served, and

then relied on that finding while considering several other § 3553(a) factors. Id. at *1 (explaining

that the district court “conclude[ed] that releasing [Sinks] after such a small portion of his sentence

would create unwarranted sentencing disparities and would not reflect the seriousness of his

offense, promote respect for the law, or provide just punishment”). Here, on the other hand, the

district court’s error was cabined to just one part of one of many factors. See § 3553(a)(1)

(instructing the court to consider a number of factors regarding the defendant, including “the nature

and circumstances of the offense and the history and characteristics of the defendant” (emphasis

added)). And aside from its misstatement of the history of Singleton’s drug-trafficking offenses,




                                                  6
Case No. 20-4261, United States v. Singleton


the district court properly considered other factors in the context of “the offense for which

[Singleton] is currently incarcerated.”

       Under these circumstances, we see no abuse of discretion in the district court’s decision to

deny compassionate release. See Ruffin, 978 F.3d at 1008–09. Accordingly, we affirm.




                                                7